Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 12/13/2019, 05/13/2020, 06/18/2021 was filed for Application Number 16622503.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6, 7, 10, 11, 13, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 3 recites the limitation " the sub-target input data corresponding to the selected number of operations " (Line(s) 12 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the sub-target input data corresponding to the selected number of operations " as " a sub-target input data corresponding to the selected number of operations ". Appropriate correction/clarification is required.
Claim(s) 13 contain(s) same deficiencies as claim 3 and are rejected for the same reason.


Claim 6 recites the limitation "the count of the target input data " (Line(s) 3 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the count of the target input data " as " a count of the target input data ". Appropriate correction/clarification is required.
Claim(s) 16 contain(s) same deficiencies as claim 6 and are rejected for the same reason.

Claim 7 recites the limitation " the current sub-target operation " (Line(s) 8 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the current sub-target operation " as " a current sub-target operation ". Appropriate correction/clarification is required.
Claim(s) 16 contain(s) same deficiencies as claim 7 and are rejected for the same reason.

Claim 7 recites the limitation " the count of the sub-target operation" (Line(s) 12 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the count of the sub-target operation " as " a count of the sub-target operation ". Appropriate correction/clarification is required.
Claim(s) 16 contain(s) same deficiencies as claim 7 and are rejected for the same reason.

Claim 10 recites the limitation "the data volume of the target input data " (Line(s) 3 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the data volume of the target input data " as " a data volume of the target input data ". Appropriate correction/clarification is required.
Claim(s) 18 contain(s) same deficiencies as claim 10 and are rejected for the same reason.

Claim 10 recites the limitation "the data volume of the target output data " (Line(s) 5 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the data volume of the target output data " as " a data volume of the target output data ". Appropriate correction/clarification is required.
Claim(s) 18 contain(s) same deficiencies as claim 10 and are rejected for the same reason.

Claim 11 recites the limitation " the other operations " (Line(s) 4 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the other operations " as " a other operations ". Appropriate correction/clarification is required.
Claim(s) 18 contain(s) same deficiencies as claim 11 and are rejected for the same reason.

Claim 13 recites the limitation "each sub-target input data " (Line(s) 2 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " each sub-target input data " as " a sub-target input data ". Appropriate correction/clarification is required.

Claim 13 recites the limitation " the count of fusion " (Line(s) 5 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the count of fusion " as " a count of fusion ". Appropriate correction/clarification is required.

Claim 20 recites the limitation " the computer program " (Line(s) 1 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the computer program " as " a computer program ". Appropriate correction/clarification is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-6, 12-15, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vantrease (U.S. Publication Number 2019/0294968).

Referring to claims 1 and 12, taking claim 12 as exemplary, Vantrease teaches “12. (Currently Amended) A data pre-processing device, comprising: a storage capacity obtaining module configured to obtain an available storage capacity of a first memory,” Vantrease [0082], [0092]-[0094] discloses module that determines execution of tasks based on a buffer having sufficient capacity to hold input and output data for tasks “a second memory” Vantrease Figure 3A element 312, [0041], [0045] discloses a second memory “and a target operation,” Vantrease [0019], [0020] discloses scheduled computation tasks “wherein the first memory is configured with an access speed faster than the second memory, wherein the access speed measures how fast a read or write operation is when executed on the first memory;” Vantrease Figure 3A elements 312, 322, [0041], [0045] discloses a buffer (comparable to the first memory) used to cache data obtained from memory 312 (comparable to the second memory) to reduce latencies of memory 312 “an input determination module configured to determine target input data corresponding to the target operation according to the target operation and the available storage capacity of the first memory;” Vantrease [0013], [0082] discloses  module configured to determine if a buffer has sufficient capacity to store inputs and outputs in order to support execution of a number of computation tasks “an output determination module configured to determine target output data corresponding to the target operation according to the target operation and the target input data;” Vantrease [0014], [0044], [0057], [0058] discloses controller determining outputs associated to computations performed on input data “and a storage allocation module configured to store the target output data of the target operation into the first memory when the target output data of the target operation is the input data of other operation after the target operation,” Vantrease [0015], [0018], [0021], [0045], [0047] discloses controller configured to store output data from scheduled computations (i.e. intermediate outputs) in buffer when intermediate outputs are needed for next layer computations
As per the non-exemplary claim 1, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 2, Vantrease teaches “2. (Currently Amended) The data pre-processing method of claim 1, further comprising: storing, if the target output data of the target operation is the input data of another operation after the target operation, the target output data of the target operation into the first memory” Vantrease [0045], [0084], [0085] discloses a buffer (comparable to the first memory) used to cache data and to store output data as input data of another task “and the second memory;” Vantrease Figure 2D elements 294, 296, [0041], [0042] discloses memory 312 can store output arrays of neural network or results from scheduled computations “wherein a storage capacity of the first memory is smaller than a storage Vantrease [0041], [0045] discloses memory 312 may be flash memory and the buffer is cache SRAM on-chip memory

Referring to claims 3 and 13, taking claim 3 as exemplary, Vantrease teaches “3. (Currently Amended) The data pre-processing method of claim 1, wherein the target operation includes one or more operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “and each operation corresponds to sub-target input data;” Vantrease [0020] discloses each computation task has an associated input data “and the determining of the target input data corresponding to the target operation according to the available storage capacity of the first memory and the target operation includes:” Vantrease Figure 7F, [0021] discloses batch processing supported by ensuring buffer provides sufficient space to store input and intermediate data of the ongoing multi-layer computations “determining a count of operations that can be fused and 
obtaining a threshold of a count of fusion according to the available storage capacity of the first memory and a fusion attribute of each operation to be processed;
combining a selected number of the operations that can be fused to form the target operation wherein the selected number is less than or equal to the threshold of the count of fusion; and setting the sub-target input data corresponding to the selected number of operations that can be fused as the target input data corresponding to the target operation.” Vantrease [0014], [0073], [0081]-[0084], [0087], [0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks ( i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.        
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 4 and 14, taking claim 4 as exemplary, Vantrease teaches “4. (Original) The data pre-processing method of claim 3, wherein the operation to be processed is a neural network operation containing a plurality of operation layers, wherein each of the operation layers represents an operation;” Vantrease [0012] discloses multi-layer neural network where each layer performs computations “ and the pre-processing method of data further includes the following step: determining, according to a connection relationship of each operation layer of the neural network operation, the fusion attribute of each operation.” Vantrease [0073], [0081]-[0084], [0087], [0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks ( i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.
As per the non-exemplary claim 14, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 5 and 15, taking claim 5 as exemplary, Vantrease teaches
“5. (Original) The data pre-processing method of claim 3, further comprising: 
storing, if an intermediate computation result output by a current operation in the target operation is required as the input data of another operation in the target operation, or an intermediate computation result output by a current operation is required as the input data of another operation, the intermediate computation result output by the current operation into the first memory, or the intermediate computation result output by the current operation into the first memory and the second memory.” Vantrease [0015], [0018], [0021], [0045], [0047] discloses controller configured to store output data from scheduled computations (i.e. intermediate outputs/results) in buffer when intermediate outputs are needed for next layer computations
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.

As per claim 6, Vantrease teaches “6. (Currently Amended) The data pre-processing method of claim 1, wherein the input data corresponding to the target operation includes a plurality of input data blocks, each target input data includes one or more of the input data blocks, and the count of the target input data corresponding to Vantrease Figure 2D elements 282, 286, 290, [0037], [0039] discloses a number of (i.e. a plurality of C sets) input data sets corresponding to convolution operations

As per claim 19, Vantrease teaches “19. (Currently Amended) A computer device comprising a first memory,” Vantrease [0082], [0092]-[0094] discloses module that determines execution of tasks based on a buffer having sufficient capacity to hold input and output data for tasks “a second memory,” Vantrease Figure 3A element 312, [0041], [0045] discloses a second memory “and a processor,” Vantrease [0098] discloses processor configured to execute instructions in processing logic including hardware for performing neural network computations
“the first memory and the second memory are capable of reading and writing data;” Vantrease Figure 3A elements 312, 322, [0041], [0045] discloses a buffer (comparable to the first memory) used to store data from memory 312 (comparable to the second memory) “and the first memory or the second memory is configured to store a computer program, wherein the steps of the pre-processing method of data of claim 1 are implemented when the processor executes the computer program.” Vantrease [0041], [0098] refer also to mapping of claim 12 limitations and Vantrease

As per claim 20, Vantrease teaches “20. (Currently Amended) A computer readable storage medium storing the computer program, wherein the steps of the pre-processing method of data of claim 1 are implemented when the computer program is Vantrease [0041], [0098], refer also to mapping of claim 12 limitations and Vantrease.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7, 8 , 10, 11, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (U.S. Publication Number 2019/0294968) in view of Rossi (U.S. Publication Number 2018/0088996).

As per claim 7 , Vantrease teaches all the limitations of claim 6  from which claim 7 depends.
Additionally, Vantrease teaches “wherein the target operation includes one or more sub-target operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “and each sub-target operation corresponds to one of the target input data;” Vantrease [0020] discloses each computation task has an associated input data “and the data pre-processing method further includes: determining, according to a data array of the target a data array of the target output data of each sub-target operation respectively,” Vantrease Figure 2D, [0032], [0037]-[0039], [0041] discloses input and output data set arrays associated to each convolution operation “ a target storage capacity required for each sub-target operation;” Vantrease Figure 7F, [0021], [0023]  discloses batch processing supported by ensuring buffer provides sufficient space to store input and intermediate data of the ongoing multi-layer computations “determining, according to the available storage capacity of the first memory and the target storage capacity required for the current sub-target operation, a remaining storage capacity of the first memory; and determining, according to the remaining storage capacity of the first memory and the target storage capacity required for other sub-target operations other than the current sub-target operation, the count of the sub-target operations.” Vantrease [0014], [0017], [0047], [0056], [0073], [0081]-[0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks (i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.
Vantrease does not explicitly teach that a data array is “a data volume”
Rossi teaches “a data volume” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes
Vantrease and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 8, the combination of Vantrease and Rossi teaches “8. (Original) The data pre-processing method of claim 7, further comprising storing, if there is an intersection between the target input data of one or more of the sub- target operations, the intersection between the target input data of one or more of the sub-target operations into the first memory.” Vantrease [0023], [0063], [0071], [0085]  discloses maximizing utilization of resource by allowing concurrent computations for multiple input data sets and a buffer with sufficient capacity to store input data of concurrent computations  


As per claim 10 , Vantrease teaches all the limitations of claim 1  from which claim 10 depends.
Vantrease does not explicitly teach “determining, according to the data volume of the target input data of the target operation, a storage address of the target input data in the first memory; and determining, according to the data volume of the target output data of the target operation, a storage address of the target output data in the first memory.”
However, Rossi teaches “determining, according to the data volume of the target input data of the target operation, a storage address of the target input data in the first memory; and determining, according to the data volume of the target output data of the target operation, a storage address of the target output data in the first memory”  Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes. Further, Rossi [0046]-[0048] discloses memory allocation of storage portions for executing neural networks where storage portions include memory addresses or pointers for the allocated memories.
Vantrease and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 11, the combination of Vantrease and Rossi teaches “11. (Original) The data pre-processing method of claim 10, further comprising: allocating a part or all of the storage address of the target input data corresponding to the target operation to the target output data of the target operation when all the target operation are completed, if the other operations after the target operation do not need to use the target input data of the target operation.” Vantrease Figure 4, [0021], [0057]-[0063] discloses when a layer computation completes, controller stores output data of completed layer in buffer provided storage space   

As per claim 16 , Vantrease teaches all the limitations of claim 12  from which claim 16 depends.
 Vantrease teaches “wherein the target operation includes one or more sub-target operations,” Vantrease [0013] discloses scheduling of execution batches which includes execution of one or more computation tasks “ and each of the sub- target operations corresponds to one of the target input data;” Vantrease [0020] discloses each computation task has an associated input data “wherein all the input data corresponding to the target operation includes a plurality of input data blocks, each of the target input data includes one or more of the input data blocks, and the count of the target input data corresponding to the target operation is one or more;” Vantrease Figure 2D elements 282, 286, 290, [0037], [0039] discloses a number of (i.e. a plurality of C sets) input data sets corresponding to convolution operations
 “and the input determination module is further configured to: determine a target storage capacity required for each of the sub-target operations according to a data array of the target input data and a data array of the target output data of each sub-target operation respectively; determine a remaining storage capacity of the first memory according to the available storage capacity of the first memory and the target storage capacity required for the current sub-target operation; and determine the count of the sub-target operation according to the remaining storage capacity of the first memory and the target storage capacity required for other sub-target operations other than the current sub-target operation.” Vantrease [0014], [0017], [0047], [0056], [0073], [0081]-[0088] discloses a scheduler which maximizes a number of computation tasks performed (execution batch size) based on a buffer’s available space constraint and interlayer computation tasks dependency (comparable to a fusion attribute of operations in applicant’s claim). Further, the scheduler determines dependencies among computation tasks of different Neural Network layers for different contexts to obtain a maximum number of computation tasks (i.e. a sequence of aggregated tasks) to execute based on the buffer having sufficient capacity to store the input data generated by a maximized batch size.
Vantrease does not explicitly teach that a data array is “a data volume”
However, Rossi teaches “a data volume” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes
Vantrease and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.

Regarding claim 17, the combination of Vantrease and Rossi teaches “17. (Original) The data pre-processing device of claim 16, wherein the storage allocation Vantrease [0023], [0063], [0071], [0085]  discloses maximizing utilization of resource by allowing concurrent computations for multiple input data sets and a buffer with sufficient capacity to store input data of concurrent computations

As per claim 18 , Vantrease teaches all the limitations of claim 12  from which claim 18 depends.
Additionally, Vantrease teaches “allocate a part or all of the storage address of the target input data corresponding to the target operation to the target output data of the target operation when all the target operations are completed, if the other operations after the target operation do not need to use the target input data of the target operation.” Vantrease Figure 4, [0021], [0057]-[0063] discloses when a layer computation completes, controller stores output data of completed layer in buffer
Vantrease does not explicitly teach “determine a storage address of the target input data in the first memory according to the data volume of the target input data of the target operation; determine a storage address of the target output data in the first memory according to the data volume of the target output data of the target operation;”
However, Rossi teaches “determine a storage address of the target input data in the first memory according to the data volume of the target input data of the target operation; determine a storage address of the target output data in the first memory according to the data volume of the target output data of the target operation;” Rossi [0018], [0019], [0020], [0039], [0041], [0047] discloses the use of input and output data of neural network layers represented as three dimensional volumes. Further, Rossi [0046]-[0048] discloses memory allocation of storage portions for executing neural networks where storage portions include memory addresses or pointers for the allocated memories.
Vantrease and Rossi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Rossi, that his technique of large data processing and classification improves performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions  (Rossi [0018], [0022], [0045). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rossi’s technique of large data processing and classification in the system of Vantrease to improve performance by dynamically determining a minimum memory allocation based on data dependency, dimensions and reusing memory portions.


Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vantrease (U.S. Publication Number 2019/0294968) in view of Ambrose (U.S. Publication Number 2017/0344882).

Vantrease teaches all the limitations of claim 1 from which claim 9 depends.
Vantrease does not explicitly teach “storing, if an operation interval between other operation after the target operation and the target operation is within a preset range, the target output data into the first memory.”
However, Ambrose teaches “storing, if an operation interval between other operation after the target operation and the target operation is within a preset range, the target output data into the first memory.” Ambrose [0046], [0072], [0077], [0079], [0081], [0090], [0092], [0117], [0119], [0132], [0134], [0135], [0195] discloses the determining of a best scheduling scheme to execute a CNN based on constraints related to execution times. If data required is available in local memory to immediately start execution, the local memory is utilized since it has shorter latency than accessing an external memory.    

Vantrease and Ambrose are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Ambrose, that his Dependency Based Scheduling (LDBS) arrangement improves performance by determining a best scheduling scheme based on rapid prediction of design cost considering minimizing external memory accesses and scheme execution time (Ambrose [0046], [0092], [0117]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ambrose’s Vantrease to improve performance by determining a best scheduling scheme based on rapid prediction of design cost considering minimizing external memory accesses and scheme execution time



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US-20170161604-A1
US-20180357541-A1
US-20200257972-A1
US-20190180170-A1
US-20180373976-A1
US-20190220734-A1
US-20190042925-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        09/29/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132